Citation Nr: 1045131	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-02 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for any acquired spine 
disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran performed active military service from August 1974 to 
March 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from 
July and December 2007 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  
The July 2007 decision, in pertinent part, denied service 
connection "for back and spine condition" and the December 2007 
decision denied service connection "for lumbar spine condition 
to include bulging disks, restriction of spinal canal, 
degenerative joint disease, arthritis, and severe needle like 
pain and sensations down into both legs" and "for cervical 
spine condition to include bulging disks, restriction of spinal 
canal, degenerative joint disease, arthritis, and severe needle 
like pain and sensations down into both legs."   In Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the Court held that VA should 
consider all possible diagnoses arising from similar symptoms.  
Thus, any acquired spinal disorder shown will be considered.  

The Board remanded the case in March 2010 for further 
development.  As noted in the March 2010 Board remand, the 
Veteran has withdrawn her request for a hearing before a 
Veteran's law judge.  


FINDINGS OF FACT

1.  Although the Veteran recalled childhood scoliosis, her 
enlistment examination report reflects that her spine was normal 
at the time of entry into active service.   

2.  Clear and unmistakable evidence that scoliosis of the 
thoracic spine existed at the time of entry into active military 
service has not been presented.  

3.  During active military service in April 1977, a military 
examiner discovered mild thoracic scoliosis.  

4.  An August 2007 VA out-patient treatment report notes mild 
convex-right thoracic scoliosis.  

5.  Thoracolumbar strain with degenerative disc disease, lumbar 
facet arthropathy, and cervical spine degenerative disc disease 
arose many years after active military service and have not been 
associated by competent medical evidence to active military 
service.   


CONCLUSIONS OF LAW

1.  Scoliosis of the thoracic spine was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 
(West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  Thoracolumbar strain with degenerative disc disease, lumbar 
facet arthropathy, and cervical spine degenerative disc disease 
were not incurred in or aggravated by active military service, 
nor may these be presumed to have been incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 
38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
must notify the claimant and her representative of any 
information and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also inform the claimant of any information and evidence not 
of record that VA will seek to provide and that the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, adequate notice was provided in April 
2007, prior to the unfavorable decision. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, adequate notice was provided in April 2007 and again 
in April 2010. 

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
outpatient treatment records and the claimant submitted private 
treatment records.  The claimant was afforded VA medical 
examinations.  Neither the claimant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the claimant is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002).




Service Connection

Service connection will be awarded for disability resulting from 
injury or disease incurred in or aggravated by active service 
(wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 
38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; (2) medical 
evidence of current disability; and (3) medical evidence of a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the absence 
of official records, particularly if the basic incident arose 
under combat, or similarly stressful conditions [emphasis added], 
and is consistent with the probable results of such known 
hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for 
which the Veteran seeks service connection, must be considered on 
the basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not 
diagnosed initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred during service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded 
special consideration for service connection.  Where a Veteran 
served at least 90 days during a period of war or after December 
31, 1946, and a listed chronic disease, such as arthritis, 
becomes manifest to a degree of 10 percent within one year from 
the date of termination of such service, such disease will be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider 
the places, types, and circumstances of the Veteran's service, 
her unit's history, her service medical records, and all 
pertinent lay and medical evidence in the case.  More favorable 
consideration is afforded combat Veterans under 38 U.S.C.A. 
§ 1154(b), but, because the Veteran was not in combat, she will 
not be afforded this consideration.  

The Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that the injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2010).

The first issue for resolution is whether scoliosis was present 
at the time of entry into active military service (scoliosis is 
an appreciable deviation in the normally straight vertical line 
of the spine, Dorland's Illustrated Medical Dictionary 1497 (28th 
ed. 1994)).  The claims file contains no medical reports that 
pre-date active service.  A July 1974 enlistment examination 
report reflects that the spine was examined and found normal.  In 
July 1974, the Veteran completed a medical history questionnaire 
and checked "no" to recurrent back pain.  

In April 1977, the Veteran underwent a periodic military physical 
examination and completed another medical history questionnaire.  
On the questionnaire, she checked "no" to a history of back pain.  
"Mild thoracic scoliosis" was noted by an examiner.  This April 
1977 examination report is the earliest-dated medical evidence of 
scoliosis.  A February 1978 separation examination report notes 
that the spine was normal.  A February 1978 report of medical 
history questionnaire reflects that the Veteran again checked 
"no" to a history of recurrent back pain.  

Because the enlistment examination report indicates that the 
spine was normal and because no scoliosis was found at that time, 
the Veteran must be considered to have been in sound condition at 
entry unless the record contains clear and unmistakable (obvious 
or manifest) evidence demonstrating that scoliosis pre-existed 
active service. 

In her March 2007 original claim for benefits, the Veteran 
reported that she had scoliosis in childhood.  Her claim of such 
is competent and credible, although it is less persuasive than 
are the military examiner's findings who found the spine to be 
normal at entry.  While her recollection that scoliosis pre-
existed active service is credible, it is not "unmistakable" 
because the enlistment examiner specifically found the spine to 
be normal at entry.

In an August 2007 notice of disagreement and in a December 2007 
substantive appeal, the Veteran again asserted that she had 
scoliosis prior to active service.  This evidence, like the 
evidence discussed above, while competent and credible, is not 
"unmistakable" evidence that scoliosis pre-existed active 
service where the enlistment examiner specifically found the 
spine to be normal at entry.  Except for the Veteran's assertion 
of childhood scoliosis, there is no other evidence tending to 
show that scoliosis pre-existed active military service.  

Because clear and unmistakable evidence that scoliosis pre-
existed active service has not been presented, VA must consider 
her spine sound at entry.  38 U.S.C.A. § 1111 (West 2002).  
Moreover, because the spine must be considered sound at entry, 
aggravation of a pre-existing condition need not be addressed.  
The next question is whether scoliosis was acquired during active 
service.  

As mentioned above, in April 1977 a military examiner discovered 
mild thoracic scoliosis.  This gives rise to a strong presumption 
of service connection.  See Lichtenfels v. Derwinski, 1 Vet. App. 
484, 486 (1991) (a Veteran "is entitled to service connection for 
a disease present in service unless the disease was noted in an 
examination report at the time of entrance into service or clear 
and unmistakable evidence shows that the Veteran's disease pre-
existed service and was not aggravated thereby).  

In Cotant v. Principi, 17 Vet. App. 116, 132 (2003), the Court 
held that a disease or injury first noted in service may be 
denied service connection only where VA proves by clear and 
unmistakable evidence that the condition existed prior to service 
and was not aggravated therein.  The Court also stressed that for 
service connection to follow, the three Caluza elements must be 
satisfied.  See Caluza, supra) (holding that claim required 
"competent evidence of current disability (a medical diagnosis); 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and, of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence)"), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

An August 2007 VA out-patient treatment report notes mild convex-
right thoracic scoliosis.  This report is competent evidence that 
a current disability, mild thoracic scoliosis, currently exists.  
With respect to medical evidence of a nexus between the in-
service scoliosis and the current scoliosis, the Lichtenfels and 
Cotant cases discussed above set forth a strong presumption of 
service connection.  Because this presumption of service 
connection has not been rebutted by clear and unmistakable 
evidence that scoliosis pre-existed service and was not 
aggravated thereby, service connection must therefore be granted.  

With respect to the March 2010 VA medical opinion that tends to 
dissociate scoliosis from active service, it cannot be afforded 
weight because it is based on an inaccurate fact.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an 
inaccurate factual premise has no probative value).  In finding 
no aggravation during active service, the March 2010 VA examiner 
has assumed that scoliosis existed at the time of entry into 
active military service.  Because the conclusion is based on the 
false premise of a pre-existing condition, the Board must reject 
this medical opinion.  

With respect to other spinal conditions shown during the March 
2010 VA examination (thoracolumbar strain with degenerative disc 
disease, lumbar facet arthropathy, and cervical spine 
degenerative disc disease), the examiner determined that the 
current spine conditions are "less likely as not" caused by or 
a result of military service.  The examiner reasoned that because 
there was no back complaint during active service, nor was there 
any complaint until 2004, some 26 years later, that it is "less 
likely as not" that the spine conditions are due to or the 
result of active military service.  The rationale is based on 
correct facts and supported by rationale.  It is therefore 
persuasive.  

After considering all the evidence of record, the Board finds 
that the evidence favors service connection for acquired 
scoliosis of the thoracic spine.  The Board also finds, however, 
that the preponderance of the evidence is against service 
connection for thoracolumbar strain with degenerative disc 
disease, lumbar facet arthropathy, and cervical spine 
degenerative disc disease.  Because the preponderance of the 
evidence is against those claims, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 
2002); Gilbert, supra.  Service connection for thoracolumbar 
strain with degenerative disc disease, lumbar facet arthropathy, 
and cervical spine degenerative disc disease must therefore be 
denied.  


ORDER

Service connection for acquired scoliosis of the thoracic spine 
is granted.  

Service connection for thoracolumbar strain with degenerative 
disc disease, lumbar facet arthropathy, and cervical spine 
degenerative disc disease is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


